Citation Nr: 0923619	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 2002 
for the grant of service connection for fibromyalgia.

2.  Entitlement to an effective date prior to March 1, 2002 
for the grant of service connection for major depressive 
disorder as secondary to fibromyalgia.

3.  Entitlement to an effective date prior to March 1, 2002 
for the grant of service connection for irritable bowel 
syndrome as secondary to fibromyalgia.

4.  Entitlement to an effective date prior to March 1, 2002 
for a total disability rating based on individual 
unemployability (TDIU).

5.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code prior to March 
1, 2002.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 
1980 and from September 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran provided testimony at an April 2009 hearing 
before the undersigned.  A copy of the transcript is 
associated with the claims folder.


FINDINGS OF FACT

1.  On March 1, 2002, 38 C.F.R. § 3.317 was revised to 
include fibromyalgia and irritable bowel syndrome as 
qualifying chronic disabilities subject to presumptive 
service connection for Persian Gulf War veterans.

2.  On November 2003, the RO received the Veteran's request 
for service connection for fibromyalgia, irritable bowel 
syndrome, and depression due to undiagnosed illness.

3.  When VA issued a new regulation on March 1, 2002, that 
gave rise to entitlement to service connection for 
fibromyalgia and irritable bowel syndrome, entitlement to 
TDIU under 38 C.F.R. § 4.16(a) also arose; entitlement to 
TDIU under § 4.16(b), if shown to exist, could not be 
assigned prior to March 1, 2002.

4.  When the RO granted the Veteran's claim for entitlement 
to TDIU, eligibility to DEA under 38 C.F.R. § 3.807 also 
arose; entitlement could not be assigned prior to March 1, 
2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 1, 
2002, for service connection for fibromyalgia, major 
depressive disorder as secondary to fibromyalgia, and 
irritable bowel syndrome as secondary to fibromyalgia have 
not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.104, 3.105, 3.114, 3.400 (2008).

2.  The criteria for an effective date earlier than March 1, 
2002, for TDIU and DEA have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.400 (o)(2), 3.807, 4.16, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Fibromyalgia, Major Depressive 
Disorder, and Irritable Bowel Syndrome

38 U.S.C.A. § 5110(a) provides that the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002).  See also 38 C.F.R. § 3.400 (2007) ([e]xcept as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later).

Where compensation is awarded pursuant to a liberalizing law 
or a liberalizing VA issue, the effective date of such award 
shall be fixed in accordance with facts found, but shall not 
be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 5110(g); 38 C.F.R. § 
3.114(a).

Additionally, if a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue. 38 C.F.R. § 
3.114(a)(1).  However, if a claim is reviewed on the 
initiative of VA or at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. §§ 
3.114(a)(2), 3.114(a)(3).  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2007).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  Id.

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include: 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

In the rating decision of January 2005, the RO granted 
service connection for fibromyalgia, major depressive 
disorder as secondary to fibromyalgia, and irritable bowel 
syndrome under 38 U.S.C.A. § 1117 and assigned an effective 
the date of December 18, 2004.  

In a subsequent rating decision from June 2006, the RO 
corrected the effective date of those claims to March 1, 
2002, the effective date of the change in law expanding the 
definition of an undiagnosed illness to include a medically 
unexplained chronic multisymptom illness, such as 
fibromyalgia and irritable bowel syndrome.

In this case, there is no basis to award service connection 
prior to March 1, 2002, as that is the date of the VA 
issuance that lists fibromyalgia and irritable bowel syndrome 
as qualifying chronic disabilities subject to presumptive 
service connection for Persian Gulf War veterans.  Because 
the new regulation was issued on March 1, 2002, that is the 
date that entitlement occurred.

The Board notes that the Veteran, during his personal hearing 
before the undersigned in April 2009, contends that he first 
filed his claims for fibryomyalgia, depression, and irritable 
bowel syndrome in November 2000.  He asserted that this date, 
November 2000, should be the effective date of the above 
claims.  However, a careful review of the Veteran's 
Application for Compensation or Pension clearly indicated 
that the Veteran only claimed "Joint Pains shoulders, hips 
and left knee conditions, Depression and other mental 
conditions."  Indeed, the RO adjudicated these issues in an 
RO decision from November 2001.  There were no claims for 
fibromyalgia or irritable bowel syndrome, which are the 
conditions to which the new law applies.

It was not until November 2003 that the Veteran submitted his 
claim for service connection for fibromyalgia, depression, 
and irritable bowel syndrome.  In this submission, the 
Veteran stated, "I wish to open a claim for the following 
undiagnosed illnesses: ...depression, fibromyalgia, irritable 
bowel syndrome."  Thus, there is no earlier effective date 
for these claims than the effective date of the change in 
law, March 1, 2002, before the Veteran file his claims for 
these problems. 

Regarding the depression issue, which was raised in November 
2000, it is important to note that the Veteran is not service 
connected for "depression" based on his military service 
but depression associated with fibromyalgia and irritable 
bowel syndrome, two disabilities that have been granted 
service connected effective March 1, 2002.  The Veteran can 
not receive compensation for a derivative disability 
(depression) in 2000 secondary to two disabilities that had 
not yet been claimed by the Veteran. 

In this regard, the Board find no basis to grant service 
connection for fibromyalgia, and irritable bowel syndrome 
without 38 U.S.C.A. §§ 1117, 1118.  The service and post-
service medical records, as a whole, would not support 
service connection on a direct basis without the presumptions 
of 38 U.S.C.A. §§ 1117, 1118.  

Hence, the Veteran's claims for an earlier effective date for 
service connection for fibromyalgia, major depressive 
disorder as secondary to fibromyalgia, and irritable bowel 
syndrome as secondary to fibromyalgia must be denied as a 
matter of law.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).
TDIU and DEA

The RO assigned TDIU effective from March 1, 2002, on the 
basis of the date that service-connected disabilities 
combined to meet schedular requirements for TDIU and evidence 
that showed that service-connected disabilities precluded 
obtaining or retaining substantially gainful employment.

The Veteran submitted an inferred TDIU claim based on his 
service-connected disabilities of fibromyalgia, major 
depressive disorder, and irritable bowel syndrome.  A TDIU 
claim is an increased rating claim.  Wood v. Derwinski, 1 
Vet. App. 367, 369 (1991) (a claim for unemployability 
compensation was an application for 'increased compensation' 
within the meaning of 38 U.S.C.A.  § 5110(b) (2)).  
Therefore, the laws and regulations governing effective dates 
for increased compensation must be observed.

The statute provides that the effective date for increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A.  § 5110 (b)(2).  VA regulations governing effective 
dates further address what constitutes a claim or an 
application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

(a) Unless specifically provided. On the 
basis of facts found. 38 C.F.R. § 3.400 
(a).

(o) Increases (1) General.  Except as 
provided in paragraph (0)(2) of this 
section and § 3.401 (b), date of receipt 
of claim or date entitlement arose, 
whichever is later.  (2) Disability 
compensation.  Earliest date as of which 
it is factually ascertainable that an 
increase in disability had occurred if 
the claim is received within one year 
from such date; otherwise, the date of 
receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

When VA issued a new regulation on March 1, 2002, that gave 
rise to entitlement to service connection for fibromyalgia 
and irritable bowel syndrome, entitlement to TDIU under 38 
C.F.R. § 4.16(a) also arose.  The only remaining issue is 
whether TDIU under § 4.16 (b), the subjective standard, may 
be assigned prior to March 1, 2002.

Assuming, arguendo, that it is factually ascertainable that 
service-connected disabilities alone warranted TDIU under § 
4.16(b) prior to March 1, 2002, the effective date for TDIU 
under 38 C.F.R. § 4.16 (b) can still be no earlier than one 
year prior to November 2003, the date of the claim for 
service connection for fibromyalgia, depression, and 
irritable bowel syndrome.  This is because the inferred TDIU 
claim was received in November 2003 and 38 C.F.R. § 
3.400(o)(2) allows an effective date for any increase to be 
no earlier than one year prior to the date VA received the 
claim.  Thus, under 38 C.F.R. § 4.16 (a), or (b), there is no 
basis for an effective date earlier than that assigned by the 
RO.

For the purpose of Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35, the child, the spouse, or 
surviving spouse of a veteran will have basic eligibility if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and has a 
permanent total service-connected disability, or a permanent 
total service-connected disability was in existence at the 
date of the veteran's death, or the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807 (2008).

Here, basic eligibility to DEA was established by the RO in a 
rating decision from June 2006.  Because the RO previously 
granted entitlement to TDIU in the same decision, the Veteran 
had a total service-connected disability and eligibility to 
DEA was warranted.  Following the analysis above, the Veteran 
was entitled to DEA on the same date that he was entitled to 
TDIU, March 1, 2002.  Therefore, there is no earlier 
effective date for DEA than March 1, 2002.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claims. Because 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An effective 
date earlier than March 1, 2002, for TDIU is therefore 
denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the Veteran in December 2003  that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the Veteran's 
claims for service connection.  This letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the Veteran in September 2007.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case from December 2007.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal, as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received [service treatment 
records and VA outpatient treatment records.  Appropriate VA 
examinations were afforded the Veteran in December 2004.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


